This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. Upon consideration of the motion to intervene of Enron Capital & Trade Resources, Inc.; appellee’s motion to dismiss; and appellants’ motion to stay briefing and motion to expedite motion to stay briefing,
IT IS ORDERED by the court that the motion to intervene be, and hereby is, granted.
IT IS FURTHER ORDERED that appellee’s motion to dismiss be, and hereby is, sustained.
ACCORDINGLY, IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.
Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur in judgment.
Moyer, C.J., Cook and Lundberg Stratton, JJ., would dismiss the appeal for failure of appellants to file their notice of appeal with the court and the Public Utilities Commission of Ohio as required by S.Ct.Prac.R. II(3)(B)(1) and R.C. 4903.13.